SAMUEL & STEIN

ATTORNEYS AT LAW

38 WEST 32° STREET, SUITE 1110, NEW YORK, NY 10001
PHONE: (212) 563-9884 | Fax: (212) 563-9870 | WEBSITE: www.samuelandstein.com

DAVID STEIN March 3, 2020 ADMITTED IN
dstein @samuelandstein.com NY,NJ, PA, iL, DC
VIA ECF

 

 

Hon. Rennie Abrams, U.S.DJ.
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

    

 

DATE FILED:_3/|

 

 

 

 

Re: Rescalvo Vazquez v. Wally’s Deli & Grocery Corp., et al.
Case Number 19-cv-6797 (RA)

 

Dear Judge Abrams:

We represent plaintiff Efrain Rescalvo Vazquez in the above-referenced matter and write
to request for the first time an adjournment of the April 10, 2020, at 3:00 p.m, show cause
conference. The reason for our request is that our office will be closed that day in observance of
Passover, We are available for a rescheduled conference on April 13, the morning of April 17 (for
Sabbath reasons), April 20, 21, or 22. Because defendants have defaulted, there is no opposing
counsel from whom to obtain consent for our request.

We thank the Court for its attention to this matter, and we are available at Your Honor's
convenience in the event that the Court has any questions.

Respectfully submitted,

Me Seip ste

David Stein

 

Application granted. The show
cause conference is hereby
adjourned to April 13, 2020 at 11
A.M. Plaintiff shall serve a copy
of this Order on Defendants.

   

SO ORDERED.

 

 

March 4, 2020

 

 

 
